Citation Nr: 1533155	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable rating for the service-connected bilateral foot strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, His Spouse, and ES


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to November 2008.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran presented testimony before the Board in July 2011; the transcript has been obtained.

In February 2012, the matters were previously before the Board and remanded further development and adjudication.  In August 2014, the Board denied the claims of service connection for gastritis and a disorder manifested by saliva thickening and the claims for compensable evaluations for left elbow and bilateral foot strain. The Board awarded service connection for residuals of a recurring Staphylococcus infection, to include nasal folliculitis; consequently, there no longer remains a claim in controversy.  

The Veteran appealed the denial of his claim for an initial compensable evaluation for the service-connected bilateral foot strain to the United States Court of Appeals for Veteran's Claims (Court).  In May 2015, the Court issued an order vacating the part of the August 2014 Board decision denying entitlement to an initial compensable schedular rating for the service-connected bilateral foot strain.  The matter was then remanded to the Board for action consistent with the Joint Motion for Partial Remand.  The Veteran waived the denials of an initial compensable rating for a left elbow strain and denials of service connection for gastritis and a disorder manifested by saliva thickening.  The remaining issue on appeal is listed on the cover page of the instant decision. 




FINDINGS OF FACT

1.  The Veteran's bilateral foot strain has been shown to be productive of painful motion equivalent to a moderate foot injury of each foot.

2.  There has been no evidence of: moderately severe foot injuries; moderate flatfeet, weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral; claw foot (pes cavus); or malunion of or nonunion of the tarsal or metatarsal bones.  
  

CONCLUSION OF LAW

The criteria for initial, separate 10 percent ratings for left and right foot injury, and no higher, have been met throughout the entire appeal period.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276-5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran's claim pertaining to his bilateral foot strain on appeal arises from his disagreement with the initial disability evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   However, the Board would note that a letter was sent in June 2009 that contained notice pursuant to the Dingess decision, as well as the specific rating criteria for the bilateral feet.  Additional letters were sent in September 2010, November 2010, March 2012, and May 2012.  

VA also has a duty to assist the Veteran in the development of the claim.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran appealed the decision that assigned the initial noncompensable rating for bilateral foot strain, and the Board will now consider whether a higher evaluation is warranted for the disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that separate 10 percent ratings for the left and right foot are warranted throughout the appeal period.  38 C.F.R. § 4.7.
As an initial matter, the Board notes that foot strain is an unlisted condition and his disability was previously rated by analogy under Diagnostic Code 5276 for flatfeet.  This rating criteria is not fully supported by clinical findings, i.e. there has been no radiographic evidence of flatfeet and thus, it is not analogous for rating purposes. 
38 C.F.R. § 4.71a.  

The Board has also considered other diagnostic code criteria  for rating the feet.  However, there has been no evidence of:  Diagnostic Code 5277 (for weak feet characterized by atrophy of the musculature, disturbed circulation and weakness); Diagnostic Code 5278 (for claw foot (pes cavus)); Diagnostic Code 5279 (for metatarsalgia);  Diagnostic Code 5280 (for hallux valgus); Diagnostic Code 5281 (for hallux rigidus); Diagnostic Code 5282 (for hammer toe); and Diagnostic Code 5283 (for malunion of or nonunion of the tarsal or metatarsal bones).  38 C.F.R. § 4.71a.  As the Veteran's bilateral foot strain is not shown to produce any of these signs, symptoms, manifestations, or disabilities, these criteria do not apply.   
Thus, the Board finds that Diagnostic Code 5284 for foot injuries is the most analogous and provides the Veteran with initial compensable ratings for each foot.   

In this case, the Veteran has complained of pain in his feet with walking, prolonged standing, and on palpation of his arches.  The Board finds that these complaints of pain on motion constitute functional loss that is compensable at the 10 percent rate for each foot under 38 C.F.R. § 4.59.  While the Board finds that initial 10 percent ratings are warranted for "moderate" foot injuries of the left and right foot;  the weight of the medical evidence is against finding "moderately severe" symptomatology of the feet.  

Foot disorders are generally not evaluated based on limitation of motion, apart from disability of the ankle.  The Veteran does not have service-connected pathology of the ankle or any other joint associated with his bilateral foot disability.  The radiographic evidence has been negative for any abnormal findings of the feet.  The clinical evidence has also been negative for any objective foot pathology other than subjective complaints of pain on motion (walking and standing).  The evidence does not show that the Veteran's painful motion of the bilateral feet is productive of disability beyond that contemplated by the 10 percent rating criteria awarded in the instant decision for a moderate injury of the foot, even when increased functional limitation on use as reported by the Veteran are taken into account.  The Veteran denied flare-ups of the foot disability

Notably, upon VA examination in 2009 he reported pain in his arches.  There was no evidence of swelling, heat, redness, stiffness, fatigability, instability, weakness, or abnormal weight bearing on physical examination.  Despite findings of  tenderness in the mid-arch, there were no limitations on standing or walking.  The Veteran denied any flare-ups of the feet.  He did not use any assistive aids or devices.  The examiner actually found after examination of the Veteran that there was no evidence of painful motion; however, given the Veteran's subjective complaints, the Board is giving him the benefit of the doubt. 

Private treatment records were negative for complaints or treatment referable to the Veteran's feet.  VA records simply document complaints of pain, already conceded in this decision, without any other objective findings.

Upon VA examination in April 2012,  the again Veteran complained of sharp pain in the arch of his feet while walking or even just sitting.  He did not use any assistive devices.  There was no objective foot pathology other than subjective complaints of pain in the right mid arch only.  The examiner indicated noted that the Veteran was morbidly obese as a pertinent physical finding, complication, condition, and/or sign or symptom. 

As this is a disability of the musculoskeletal system, the Board has given consideration to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 
25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45 (2014). 

Sections 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

The Veteran has competently complained of foot pain in his arches to VA examiners.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) .  The Board has found his descriptions of his symptomatology (tenderness in the mid-arch of his feet and pain with walking and standing) both competent and credible to warrant separate 10 percent ratings for moderate foot injury of the left and right foot, but a higher rating for moderately severe foot injuries is outweighed by the medical evidence noted above.   Other than the subjective complaints of pain, there has been no functional loss due to weakened movement, excess fatigability, incoordination.  As such, the right and left foot do not approximate the criteria contemplated by the assignment of a rating higher than 10 percent under §§ 4.40, 4.45 and 4.49.  See also DeLuca, supra.  The overall medical findings clearly show the subjective complaints of painful motion, alone, without greater severity or further foot symptoms and impairment, are simply insufficient to warrant a rating other than 10 percent.  The Board finds the objective medical findings more probative since made by clinicians with expertise in assessing the severity of musculoskeletal disabilities, based upon physical evaluation and diagnostic testing.


"Staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Although there may have been some fluctuations in severity of the symptoms reported by the Veteran over the course of this appeal (to medical personnel and at hearing before the Board), the preponderance of the evidence shows that his service-connected bilateral foot disability has not met or approximated the criteria for ratings greater than 10 percent for each foot at any point during the pendency of this claim, for the reasons explained above.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his bilateral feet claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows upon VA examination in 2009 the Veteran reported that he was unemployed as he was awaiting sinus surgery.  The 2012 VA examiner found the Veteran's bilateral foot strain did not impact his ability to work.  The Veteran made no claims of unemployability during his Board hearing.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected bilateral foot strain, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral foot strain is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected bilateral foot strain reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on functional loss (due to such symptoms as pain), pain on manipulation and use, deformities, as well as limitation of motion.  Diagnostic Codes 5276-5284.   Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

Entitlement to initial, separate 10 percent ratings for right and left injury is granted subject to the controlling regulations governing monetary awards.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


